ACCEPTED
                                                                                                   03-13-00790-CV
                                                                                                          4427800
                                                                                         THIRD COURT OF APPEALS
                                                                                                    AUSTIN, TEXAS
                                                                                               3/9/2015 4:34:50 PM
                                                                                                 JEFFREY D. KYLE
                                                                                                            CLERK
                                       No. 03-13-00790-CV

T. Mark Anderson,                             §               IN THE THIRD
as co-executor of the estate of               §                                    FILED IN
                                                                            3rd COURT OF APPEALS
Ted Anderson, and                             §                                 AUSTIN, TEXAS
Christine Anderson,                           §                             3/9/2015 4:34:50 PM
as co-executor of the estate of               §                               JEFFREY D. KYLE
Ted Anderson, Appellants                      §                                     Clerk
                                              §
v.                                            §               COURT OF APPEALS
                                              §
Richard T. Archer, David                      §
B. Archer, Carol Archer                       §
Bugg, John V. Archer,                         §
Karen Archer Ball, and                        §
Sherri Archer, Appellees                      §               AUSTIN, TEXAS

     CROSS-APPELLEES' UNOPPOSED MOTION TO EXTEND TIME TO FILE BRIEF

        Cross-Appellees ask the Court to extend the time to file their brief.

                                          A. Introduction

     1. Cross-Appellees are T. Mark Anderson, as co-executor of the estate of Ted Anderson,

and Christine Anderson, as co-executor of the estate of Ted Anderson. Cross Appellants are

Richard T. Archer, David R. Archer, Carol Archer Bugg, John V. Archer, Karen Archer Ball,

and Sherri Archer .


     2. There is no specific deadline to file this motion to extend time. See Tex. R. App. P.

38.6(d).


                                     B. Argument & Authorities


     3. The Court has the authority under Texas Rule of Appellate Procedure 38.6(d) to extend

the time to file a brief.


     4. Cross-Appellees brief is due on March 9, 2015.

     5. Cross-Appellees request an additional 14 days to file their brief, extending the time
until March 23, 2015.

  6. No extension has been granted to extend the time to file Cross-Appellees’ brief.

  7. Cross-Appellees need additional time to file their brief for the following reasons:




                                  C. Certificate of Conference


  8. Prior to filing this motion, counsel for Cross-Appellees contacted counsel for Cross-

Appellants to discuss this matter, and Appellees do not oppose this extension.


                                       D. Conclusion

  9. For these reasons, Appellants ask the Court to grant an extension of time to file their

brief until March 23, 2015.


                                                   Respectfully submitted,


                                                   THE LAW OFFICE OF
                                                   GERALD D. MCFARLEN, PC
                                                   28 Fabra Oaks Road
                                                   Boerne, TX 78006
                                                   Phone: (830) 331-8554
                                                   Fax: (210) 568-4305
                                                   Email: gmcfarlen@mcfarlenlaw.com


                                                   BY: /s/ Gerald D. McFarlen
                                                         GERALD D. McFARLEN
                                                         State Bar No. 13604500

                                                   ATTORNEYS FOR APPELLANTS
                               CERTIFICATE OF SERVICE


        I do hereby certify that on the 9th day of March, 2015, a true and correct copy of the
foregoing motion was furnished to all counsel of record in accordance with the Texas Rules of
Civil Procedure.

       .
       Laurie Ratliff
       Ikard, Golden, Jones, P.C.
       400 West 15th Street, Suite 975
       Austin, Texas 78701
       ATTORNEYS FOR APPELLEES/CROSS APPELLANTS



                                           /s/ Gerald D. McFarlen
                                           GERALD D. McFARLEN